            Case 19-80762-TLS                             Doc 13         Filed 06/12/19 Entered 06/12/19 16:29:01                  Desc Main
                                                                         Document     Page 1 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )        BK. NO. 19-80762
 Kiara S. Perry                                                                    )        (Chapter 13)
                                                                                   )
                                                                                   )                         CHAPTER 13 PLAN
                                                                                   )                               AND
                                                                         DEBTOR(S) )                  NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                       Included               Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                      Base Amount (A X B)
 previous payments)
                                     $885 60                                                                                                      $53,100.00
                                                              Total Plan Base Amount: $53,100.00

 The payment shall be withheld from the Debtor’s paycheck:                                 Yes                            No

 Employee’s name from whose check the payment is deducted:                           Kiara S. Perry

 Employer’s name, address, city, state, phone: Ambassador Health 1540 N 72nd St. Omaha NE 68114-0000

 Debtor is paid:                   Monthly                           Twice Monthly         Weekly              Biweekly         Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

Page 1 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-80762-TLS                             Doc 13     Filed 06/12/19 Entered 06/12/19 16:29:01                    Desc Main
                                                                     Document     Page 2 of 7
 Debtor                Kiara S. Perry                                                        Case number        19-80762


NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 1. Dennis Cycle & Auto 1527                                                                                                                        $100.00
 Avenue E
 Council Bluffs, IA 51501

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $7.00                                              $3,993.00

Page 2 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-80762-TLS                             Doc 13          Filed 06/12/19 Entered 06/12/19 16:29:01                   Desc Main
                                                                          Document     Page 3 of 7
 Debtor                Kiara S. Perry                                                                 Case number     19-80762

 “SAA” Costs Requested                                               Costs Received Prior to Filing            Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                                             $0.00                                     $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)   None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

 Federal: $9,483.09                                                     State: $394.79                                       Total: $9,877.88
 Internal Revenue Service                                               Nebraska Department of Revenue


             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                  1) Secured Claims to which § 506 Valuation is NOT applicable:
                           a.     None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by a purchase money security interest in a personal motor vehicle,
                              incurred within 910 days of filing of the bankruptcy OR debts secured by a purchase money security interest in
                              “any other thing of value,” incurred within one year prior to filing of the bankruptcy. These claims will be paid in
                              full with interest as provided below. Unless otherwise ordered by the Court, the claim amount stated on a proof of
                              claim or amended proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                              contrary amount listed below.
 Name of Creditor   Property              Estimated Claim       Pre-confirmation     Post-confirmation Minimum Monthly Total Payments
                    Description           Amount                Interest Rate &      Interest Rate         Payment Amount       Plus Interest
                                                                Dollar Amount
                                                                Limit, If Any




Page 3 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-80762-TLS                             Doc 13        Filed 06/12/19 Entered 06/12/19 16:29:01                      Desc Main
                                                                        Document     Page 4 of 7
 Debtor                Kiara S. Perry                                                               Case number       19-80762

 Name of Creditor               Property                   Estimated Claim     Pre-confirmation   Post-confirmation   Minimum Monthly Total Payments
                                Description                Amount              Interest Rate &    Interest Rate       Payment Amount  Plus Interest
                                                                               Dollar Amount
                                                                               Limit, If Any
 1. Dennis Cycle                2003 Chevrolet                       $3,000.00 7.00%              7.00%                        $100.00                 $3,133.43
 & Auto                         Tahoe 201000                                   $100.00
                                miles


                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.


Page 4 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-80762-TLS                             Doc 13          Filed 06/12/19 Entered 06/12/19 16:29:01                Desc Main
                                                                          Document     Page 5 of 7
 Debtor                Kiara S. Perry                                                                    Case number   19-80762

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.




                                                                       NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS: JULY 9, 2019.
                                       OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                         CERTIFICATE OF SERVICE
On June 12, 2019 the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United States
mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies on the
CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee
District of Nebraska
                                                 Kiara Perry,
 Dated: June 12, 2019                            Debtor(s)

                                                                     By: /s/ Roxanne M. Alhejaj
                                                                     Roxanne M. Alhejaj
                                                                     Burt Street Professional Building
                                                                     11717 Burt Street, Suite 106
                                                                     Omaha, NE 68154
                                                                     (402)345-1717
                                                                     (402)444-1724


By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 5 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                                                                Perry, Kiara - 19-80762
          Case 19-80762-TLS
Internal Revenue   Service            Doc 13CoxFiled 06/12/19 Entered 06/12/19 16:29:01
                                                 Communications                           Desc Main
                                                                               Emergency Clinicians Assoc LLC
P.O. Box 7346                                 Document
                                            P.O. Box 2732    Page 6 of 7       P.O. Box 31058
Philadelphia, PA 19101-7346                 Omaha, NE 68103-2732                Omaha, NE 68131

      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Nebraska Department of Revenue              Credit Acceptance                   Enhanced Recovery Company
P.O. Box 94818                              25505 West 12 Mile Rd               P.O. Box 23870
Lincoln, NE 68509-4818                      Suite 3000                          Jacksonville, FL 32241-3870
                                            Southfield, MI 48034


Acceptance Now                              Credit Collection Services          Fair Collections & Outsourcing
Attn: Bankruptcy                            Attn: Bankruptcy                    Attn: Bankruptcy Dept
5501 Headquarters Drive                     725 Canton St                       12304 Baltimore Ave Suite #E
Plano, TX 75024                             Norwood, MA 02062                   Beltsville, MD 20705


Accredited Collection Services Inc.         Credit Collection Services          General Service Bureau
P.O. Box 27238                              725 Canton Street                   Attn: Bankruptcy
Omaha, NE 68127                             Norwood, MA 02062                   PO Box 641579
                                                                                Omaha, NE 68164


Aflac                                       Credit Solutions Corp               Thomas T. Inkelaar II
Worldwide Headquarter                       5454 Ruffin Rd Suite 200            5002 S. 24th Ste. 101
1932 Wynton Road                            San Diego, CA 92123                 Omaha, NE 68107
Columbus, GA 31999-0004


AmSher Collection Srv                       DCI Credit Services, Inc.           Mark J. Malousek
4524 Southlake Parkway                      P.O. Box 1347                       1904 Farnam St. # 200
Ste 15                                      1409 W. Villard                     Omaha, NE 68102
Hoover, AL 35244                            Dickinson, ND 58602-1347


Associates Womans Health                    Dennis Cycle & Auto                 Merchants Credit Adjusters, Inc.
17001 Lakeside Hills Plaza #100             1527 Avenue E                       4005 South 148th Street
Omaha, NE 68130                             Council Bluffs, IA 51501            Omaha, NE 68137-5561




Central Credit Services, LLC                Dept of Ed / Navient                Midland Credit Management Inc
9550 Regency Square Blvd                    Attn: Claims Dept                   2365 Northside Dr Ste 300
Suite 500                                   Po Box 9635                         San Diego, CA 92108
Jacksonville, FL 32225                      Wilkes Barr, PA 18773


CHI - Alegent & Creighton Health            Douglas County Attorney             National Account Systems of Omah
2301 N 117th Ave                            1701 Farnam St                      P.O. Box 45767
Suite 100                                   100 Hall of Justice                 Omaha, NE 68145-0767
Omaha, NE 68164                             Omaha, NE 68183


Convergent Outsourcing, Inc.                Douglas County Treasurer            Nebraska Department of Motor Veh
Attn: Bankruptcy                            Attn: Property Division             301 Centennial Mall South
Po Box 9004                                 1819 Farnam St H03                  P.O. Box 94789
Renton, WA 98057                            Omaha, NE 68183-0003                Lincoln, NE 68509
                                       Perry, Kiara - 19-80762
Nebraska Case     19-80762-TLS
           Furniture Mart        Doc 13Sprint
                                          Filed 06/12/19 Entered 06/12/19 16:29:01   Desc Main
Attn: Collections                        Document
                                       P.O.  Box 4191  Page 7 of 7
Po Box 2335                            Carol Stream, IL 60197-4191
Omaha, NE 68103


Nebraska Medicine                      The Vanderbilt Ltd
988095 Nebraska Medical Center         11233 Decatur Plaza
Omaha, NE 68198-8095                   Omaha, NE 68154




North Shore Agency                     Thomas C. Underwood
270 Spagnoli Rd, Suite 110             105 N 31st Ave. Ste. 211
Melville, NY 11747                     Omaha, NE 68131




Paycheck Advance                       Wells Fargo
3116 South 24th                        5180 Ames Ave
Omaha, NE 68108                        Omaha, NE 68104




Jamia Perry                            Westlake Financial Services
                                       Attn: Bankruptcy
                                       Po Box 76809
                                       Los Angeles, CA 90054


Kiara Perry
6798 Emmet St.
Omaha, NE 68104




Progressive Leasing, LLC
256 W Data Drive
Draper, UT 84020




Red Credit Solution
6910 Pacific St #425
Omaha, NE 68106




John J. Reefe III
1904 Farnam St #700
Omaha, NE 68102




Donna J. Smith
3504 Comstock Ave
Bellevue, NE 68123
